Citation Nr: 1101366	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACTDUTRA) in 
the United States Marine Corps Reserves from March 1961 to 
September 1961.  He also presumably served on various additional 
periods of ACTDUTRA as well as various periods of inactive duty 
for training (INACTDUTRA) between December 1960 and April 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In June 2009 and again in March 2010, this matter previously was 
before the Board.  It was remanded both times to afford the 
appellant an opportunity to appear for a hearing.  He testified 
at such a Travel Board hearing before the undersigned Veterans 
Law Judge in July 2010.  A transcript of the hearing has been 
associated with the claims file.

Although the development directed on remand has been completed, 
the appeal once again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues of the appellant's entitlement to service connection 
for bilateral hearing loss and for tinnitus unfortunately must be 
remanded.  Although the Board sincerely regrets the additional 
delay, adjudication cannot proceed without further development.

A "Veteran" is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2009).  "Active military, 
naval, or air service" includes active duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2010).  It also includes any period 
of active duty for training (ACTDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty and any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  Id.  The effect of the 
distinction between active duty versus ACTDUTRA and INACTDUTRA is 
that an individual who has served on active duty is a Veteran 
while an individual who has served only on ACTDUTRA and/or 
INACTDUTRA must establish a service-connected disability in order 
to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in the line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish service connection for a disability, there generally 
must be (1) medical evidence of a current chronic disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or permanent aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the current 
chronic disability and the in-service injury or disease.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In addition, service 
connection may be established for any injury or disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the injury or disease was incurred 
in service.  38 C.F.R. § 3.303(d).

VA has a duty to assist the appellant in developing the issues 
comprising his service connection claim.  This duty includes 
providing a medical examination or obtaining a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
medical examination and/or medical opinion is necessary when 
there is:  (1) competent evidence that the appellant has a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an event, 
injury or disease in service or manifested certain diseases 
during an applicable presumption period; (3) an indication that 
the current disability or symptoms may be associated with service 
or with another service-connected disability; and (4) 
insufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the appellant's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. 79.

The appellant contends that he has bilateral hearing loss and 
tinnitus as a result of his exposure to loud noise from gun and 
artillery fire, rocket launchers, and explosives detonation 
without being provided with ear protection during service.

The appellant's DD-214 reveals that his military occupation 
specialty (MOS) was basic forward artillery man during his period 
of ACTDUTRA from March to September 1961.

Service treatment records do not reflect that the appellant 
complained of, sought treatment for, or was diagnosed with any 
audiological problems.  His hearing indeed was within normal 
limits upon audiological examination in March 1961.  It also was 
found to be 15/15 at whisper test examinations conducted in 
December 1960, September 1961, June 1964, October 1964, October 
1965, and April 1966.

The appellant was issued a card by the United States Army 
indicating that he was qualified as an explosive ordinance 
reconnaissance agent in June 1966.  It expired in June 1971.

A VA treatment record dated in May 2005 documents that the 
appellant had developed episodic high pitched buzzing tinnitus 
not associated with fluctuation in hearing over the previous 2 
weeks.  It also documents a diagnosis of tinnitus.

A July 2005 VA treatment record contains the following.  The 
appellant reported decreased hearing and constant bilateral 
tinnitus following a March 2004 motor vehicle accident (MVA).  He 
also reported receiving ongoing treatment for temporomandibular 
joint disorder (TMJ) since the MVA.  With respect to noise 
exposure, he reported substantial military noise exposure in the 
1960's but denied subsequent occupational or recreational noise 
exposure.  With respect to previous ear problems, he reported a 
perforated eardrum in the left ear in the 1960's from diving and 
a perforated eardrum in the right ear in 2004 during Hurricane 
Frances.  He denied complications from either of these problems.  
Audiological testing found that the appellant's hearing was 
within normal limits through 2000 Hertz "with a mild high 
frequency sensorineural loss, with a notch centered at 4000 
Hertz."  He was advised to finish dental treatment for his TMJ 
to see if his tinnitus improves.

A VA treatment record dated in September 2007 records that the 
appellant reported binaural tinnitus that sounded like crickets 
and military noise exposure.  He denied hearing loss and 
occupational noise exposure.  Audiological testing once again 
found a notch binaurally at 4000 Hertz.  The appellant was 
diagnosed with binaural subjective tinnitus.

A January 2008 VA treatment record shows that the appellant 
reported cricket-like tinnitus which used to be occasional but 
had been constant for the preceding year and exposure to loud 
noise from explosives training.  He denied hearing loss. 

In his notice of disagreement (NOD) dated in February 2008, the 
appellant noted that his bilateral hearing loss and tinnitus 
manifested during his service.

The appellant attached a lengthy statement to his NOD.  He 
asserted therein that his tinnitus is serious because he hears 
millions of crickets all the time.  He related that he plays loud 
music or turns up the volume on the TV to block them out.  As a 
result, he also asserted that he now has a hearing problem.

In his November 2008 substantive appeal on a VA Form 9, the 
appellant reiterated that his bilateral hearing loss and tinnitus 
manifested during his active service.

The appellant testified at his July 2010 Travel Board hearing 
regarding his exposure to noise during service.  He stated that 
for as much as 3 weeks after such exposure, he could not hear 
without yelling and people constantly would tell him not to talk 
so loud.  He also stated that he began hearing the sound of 
millions of crickets, which has continued off and on ever since.  
The appellant next recounted his civilian employment, which 
included stints as a police officer, crane operator, insurance 
salesman, and private investigator.  He denied that any of these 
jobs exposed him to the level of noise the military did.  He then 
referenced having a stroke around 1995 and pituitary adenoma 
around 2004, but averred that neither affected his bilateral 
hearing loss and tinnitus.  The appellant also noted that records 
relating to the medical treatment he sought for his ears in the 
several years following his service are not available.  Finally, 
he indicated that his current VA doctor was "very positive" 
that his hearing loss was not age-related but rather was a result 
of acoustic trauma.

A review of the claims file reveals that, to date, VA has neither 
afforded the appellant a recent medical examination nor solicited 
a medical opinion regarding bilateral hearing loss and tinnitus.  
In light of the above evidence, the Board finds that fulfillment 
of VA's duty to assist requires the provision of such a medical 
examination and opinion.

Mild high frequency sensorineural hearing loss is referenced in a 
VA treatment record dated in July 2005.  This record, as well as 
a September 2007 VA treatment record, also references a notch 
centered at 4000 Hertz.  Audiological testing conducted on each 
date appears to indicate that the hearing loss arises to the 
level of a "disability" for VA purposes.  See 38 C.F.R. § 3.385 
(2010).  VA treatment records dated in May 2005 and September 
2007 further contain diagnoses of tinnitus and binaural 
subjective tinnitus respectively.  Service treatment records do 
not show that the appellant experienced any audiological 
problems.  However, the appellant asserts that he had in-service 
noise exposure to a variety of weapons.  His DD-214, which 
reveals that he was a basic forward artillery man, and the fact 
that he was qualified as an explosive ordinance reconnaissance 
agent provide some support for this assertion.  The appellant 
further asserts, although not with complete consistency, that his 
hearing and tinnitus problems manifested during service.  He 
specifically contends that he could not hear well for as much as 
3 weeks after noise exposure from military weapons and began 
hearing the sound of millions of crickets.  In the alternative, 
he asserts that his hearing loss stemmed from playing loud music 
and turning up the volume on the TV to block out the crickets.  
The appellant is competent to describe such in-service events as 
well as the onset of his symptomatology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

As such, the Board has evidence that the appellant's bilateral 
hearing loss and tinnitus disabilities may be related directly to 
his service as well as that his bilateral hearing loss disability 
may be related secondarily to his potentially service-connected 
tinnitus disability but does not have sufficient competent 
medical evidence to render decisions on his claim.  A remand 
therefore is necessary to arrange for him to undergo an 
audiological examination and for etiology opinions to be rendered 
regarding any audiological disability found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
appellant.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the appellant during 
the course of this remand.

2.  After completion of the above 
development, arrange for the appellant to 
undergo an audiological examination to 
determine the nature, extent, onset, and 
etiology of any hearing loss and/or 
tinnitus found to be present.  The claims 
file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, and identify 
important medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall obtain from the 
appellant a full history of his noise 
exposure and a thorough description of his 
past and current audiological symptoms, 
including the effects of such symptoms on 
his occupational functioning and daily 
activities.  A Maryland CNC controlled 
speech discrimination test and a pure tone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  
Next, the examiner shall ascertain whether 
the appellant has a hearing loss 
disability and/or a tinnitus disability.  
For each such disability diagnosed, the 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disability 
had its onset during service or otherwise 
is related to service, including to any 
noise exposure in service.  The examiner 
additionally shall opine, if both a 
hearing loss disability and a tinnitus 
disability are diagnosed, whether the 
hearing loss disability is due to or a 
result of the tinnitus disability.  A 
complete rationale for all opinions 
expressed shall be provided by the 
examiner in the examination report.

3.  Then readjudicate the appellant's 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the benefits sought on appeal are not 
granted, the appellant and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


